MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION

854 T ÉPEIMINEFICAB du

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté n°0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise
en oeuvre des plans d'aménagement des forêts de production du domaine forestier
Permanent, une Convention Provisoire d'Exploitation d'une concession forestière est
passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part:
ET

La Société PLACAGES DU CAMEROUN SARL - PLACAM représentée par M. Cesare
Luciano ZANGHERI

en qualité de Directeur,

d'autre part.

Il a été convenu ce qui suit:

Article 1%: DISPOSITIONS GÉNÉRALES

al(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit
d'obtenir annuellement, pendant la durée de la convention provisoire, une autorisation pour
exploiter une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
27 495 ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière n° 1021 et dont les limites sont fixées par celles de/ou des Unités Forestières
d'Aménagement n° 10.061 tel que décrit dans le plan de localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans

)
non renouvelable. el

Generated by CamScanner

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui

Comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes

en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les
travaux ci-après:

a matérialisation des limites de la concession et des assiettes de coupe
annuelles ;

-_ l'inventaire d'aménagement :

-_ l'élaboration du plan d'aménagement :

l'établissement d'un premier plan de gestion quinquennal :

élaboration du plan d'opération de la première année du plan de gestion ;

@ -_ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de

la concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante :

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession selon

les modalités détaillées par le contrat de partenariat et conformément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

@ Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement
à l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
à cet effet au concessionnaire une attestation de conformité.

al(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

al(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au moins trente (30) jours avant le début des travaux de terrain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de ladite attestation

al(4): La vérification des travaux d'inventaire se fait dès l'ouverture du 2e layon,
conformément aux normes de vérification des travaux d'inventaire d'aménagement.

Generated ps CamScanner

SE

A la fin des travaux de terrain, le concessionnaire transmet à la DF/SDIAF, le rapport
d'inventaire et une disquette contenant la totalité des données saisies. La DF/SDIAF
dispose de 45 jours pour délivrer une attestation de conformité des travaux d'inventaire
d'aménagement et du rapport d'inventaire ou pour informer le concessionnaire des
corrections à apporter ou des travaux à recommencer.

à réaliser par l'Administration chargée des Forêts,

al(5): Toutes les contre-expertises,
ourt des sanctions en cas de fausses

s'effectuent aux frais du concessionnaire qui enci
déclarations.

est réalisé conformément aux procédures
stère de l'Environnement et
Is les dites procédures font

al(6): Le plan d'aménagement
d'élaboration et d'approbation adoptées et publiées par le Mini
des Forêts et aux documents techniques et normatifs auxque
référence.
sorti du premier plan de gestion

al(7): Le plan d'aménagement doit être as
e du plan de gestion.

quinquennal et du plan d'opération de la première anné

al(8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

st tenu, à chaque année, de déposer à l'Administration
de d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette
annuelle de coupe sont conditionnées respectivement par l'effectivité des travaux
d'inventaire d'aménagement et par le dépôt pour approbation du projet de plan

d'aménagement.

al(1): Le concessionnaire &
chargée des Forêts, une deman

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
upe annuelle, de respecter les diamètres minima d'exploitation, de
tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application
de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

chaque assiette de co

al(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et, le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière.

al(5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.

Article 8: La signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le concessionnaire, auprès du Trésor Public.-du
LL

LD
LE

Generated by CamS

Scanner
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de

la Pêche.
/ Article 9:  L'exécution intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux

clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: al(1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement
de l'ensemble des charges fiscales visées à l’article 7 alinéa 5 ci-dessus

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

12 OCT. 2001

Fait à , le

LU ET APPROUVÉ

POUR LA SOCIÉTÉ PLACAGES DU CAMEROUN - PLACAM

CE

. — ROLE Cas à
LE REPRÉSENTANT DE LA SOCIÉTÉ CE MIRIS RE CHARGÉ DES FORÊTS
» \ \

LE MINISISE,
The Minister

4

Generated by CamScanner
